rj ORIGINAL
                                                                                               04/05/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                  Case Number: DA 21-0656


                                       DA 21-0656

                                                                        iata
ESTATE of GARY ALLEN COOPER, Deceased,
                                                                       pR 0 5 2022
James and Patricia Cooper,                                           t,„.,„en
                                                                                         ood
                                                                                   reme Mitt
                                                                                GreeinN
                                                                                tMo   nta na
                                                                            S

              Petitioners and Appellees,                                  ORDER
       v.

Amanda Cooper,

              Co-Petitioner and Appellant.


      By motion filed March 7, 2022, Appellant and underlying Co-Petitioner
Amanda Cooper (Daughter) moves this Court pursuant to M. R. App. P. 16 for an order
staying the briefing schedule in the above-captioned matter, as currently governed by our
prior March 8, 2022 Order (extending Appellant's initial brief filing deadline until 30 days
after our decision disposing of her subject motion for stay of briefing schedule). The prior
preliminary procedural history of this matter is set forth in Estate of Cooper (Cooper 1),
2021 MT 40N, 403 Mont. 546, 480 P.3d 263, wherein we affirmed the prior orders of the
District Court, in the underlying matter of Estate of Cooper, Cause No. DP 18-0128,
Montana Thirteenth Judicial District Court, Yellowstone County: (1) appointing an
un-interested third-party personal representative to administer the estate; (2) granting the
petition of James and Patricia Cooper (Siblings) for formal probate of a purported
March 2017 will and denying Daughter's cross-petition for formal probate of a purported
November 2017 will; and (3) granting Siblings' creditor claim against the estate regarding
funds resulting from the pre-mortem alteration and liquidation of a $100,371.75
pay-on-death (POD) bank account of the decedent. Cooper I, TT 2, and 11-16. The
District Court essentially found and concluded that the March 2017 will was validly
executed and approved for probate, while the subsequent November 2017 will and the
related POD account beneficiary change, and subsequent pre-mortem POD account
liquidation, were invalid as the products of undue influence over the decedent. Cooper I,
   3-8 and 11-14. We reversed the District Court's award of interest to Siblings on the
POD account, and remanded that issue for determination and application of the correct rate
of interest to the POD judgment interest award calculation. Cooper I, irll 15-16.
       On remand, on motion and supplemental briefing on the reasonableness of the
Siblings' claimed attorney fees and costs under § 72-12-206, MCA (attorney fees and costs
incurred in successfully defending the validity or probate of a will "must be paid by the
party contesting the validity or probate of the will"), and Estate of Lande, 1999 MT 179,
in 23 and 26, 295 Mont. 277, 983 P.3d 316, the District Court denied Siblings' costs claim
as untimely and insufficiently supported, but awarded against Daughter the attorney fees
incurred by Siblings ($48,607.58 as reduced by the court from their claim) in successfully
defending the validity and probate of the March 2017 will against the purported
November 2017 will.       See Order in re Siblings' Costs and Attorney Fees, filed
November 23, 2021. Noting the prior acceptance from Daughter of a "property bond in
lieu of a supersedeas bon& regarding her Cooper I appeal, and the priority application of
the limited outstanding balance in the estate bank account to the statutory fees and costs
entitlement of the personal representative, the District Court conditionally divested
Daughter of the encumbered title to the bonded realty for noticed "judicial sale" and any
surplus distribution by the county sheriff, subject to Daughter's right to timely redeem by
personal payment of the attorney fees award. See Order in re Siblings' Costs and Attorney
Fees, filed November 23, 2021.
      By notice of appeal filed December 23, 2021 (second appeal), Daughter appealed
the underlying November 23, 2021 Order in re Siblings' Costs and Attorney Fees. By
subsequent motion filed March 7th, Daughter moved this Court for a stay of our briefing
schedule on her appeal. She asserts that a stay of briefing schedule is necessary and proper
in our discretion pending final administration of the estate by the third-party personal
representative and resulting final judgment. She asserts that final judgment is premature

                                             2
until the District Court considers/reconsiders her prior objections to its previously
determined and imposed statutory personal representative fees and costs. She asserts that
the court has yet to consider her assertion that the third-party personal representative is not
entitled statutory fees and costs based on his alleged breach of "fiduciary duty to her" in
the adrninistration of the estate. Daughter further notes that her motion for stay of briefing
schedule on her second appeal is not a rnotion for stay of execution of the underlying Order
in re Siblings' Costs and Attorney Fees, and that she has thus not posted a supersedeas
bond as required by M. R. App. P. 22(b) as a condition precedent for such inotion and
relief.
          By response filed March 17, 2022, Siblings object and oppose the motion for stay
of briefing schedule pursuant to M. R. App. P. 22 and § 25-13-201, MCA, on the asserted
grounds that: (1) Daughter's rnotion is an apparent ploy to effect delay or stay of execution
without posting of the requisite supersedeas bond; (2) less than $1,000 remains in the estate
bank account after payrnent of the personal representative's court-deterrnined fees and
costs ($5,259.93); (3) no other estate assets remain for payment of any additional estate
debt or distribution beyond those available for satisfaction of court-determined personal
representative fees and costs; and (4) no further estate administration is necessary. By
subsequent rnotion filed March 18, 2022, Siblings now move for dismissal of Daughter's
second appeal with prejudice on the asserted grounds that (1) the appeal is premature
because the underlying Order in re Siblings' Costs and Attomey Fees is neither an
appealable final order, nor an interlocutory order immediately appealable under
M. R. App. P. 6(4) (appealable interlocutory orders in estate, guardianship, and probate
matters) and (2) Daughter has in any event waived any ultimately appealable issue by
failing to timely raise such issue at hearing on their Costs and Attorney Fees motion on
November 1, 2021.        Based on the asserted procedural untimeliness and substantive
invalidity of Daughter's second appeal, Siblings further move this Court for an award
against Daughter and her counsel of costs and attorney fees on appeal pursuant to
M. R. App. P. 19(3) (prevailing party costs on appeal) and M. R. App. P. 19(5) (sanctions

                                              3
to prevailing party on appeal based on frivolous or vexatious impedance or harassment by
non-prevailing party).
       By response filed March 29, 2022, Daughter objects and opposes Siblings' motion
for dismissal of her appeal with prejudice, and for related costs and attorney fees, on the
asserted ground that, as previously stated in her motion for stay of briefing schedule,
Daughter's immediate appeal of the underlying Order in re Siblings' Costs and Attorney
Fees was necessitated as a matter of prudential caution by the procedural uncertainty
caused by Siblings' procedurally improper filing of a notice of entry of judgment in the
wake of the underlying Order in re Siblings' Costs and Attorney Fees.
       Upon review and consideration of our remand order in Cooper I, the underlying
Order in re Siblings' Costs and Attorney Fees on remand from Cooper I, Siblings'
subsequent notice of entry ofjudgment, Daughter's notice of second appeal, her subsequent
motion for stay of briefing schedule, Siblings' objection to the motion for stay, their
subsequent motion for dismissal of appeal with prejudice and award of attorney fees and
costs, and Daughter's response in opposition, we find and conclude that, without this Court
having to delve further into the record below as a matter of preliminary motion practice on
appeal, it was at least arguably unclear, even if Daughter's assertion is ultimately lacking
in merit, whether the District Court intended its underlying Order in re Siblings' Costs and
Attorney Fees as its final judgment in the matter below.
      IT IS THEREFORE ORDERED as follows:
      (1)    Daughter's December 23, 2021, notice of appeal is hereby
             DISMISSED without prejudice as procedurally premature, and her
             related motion for stay of briefing schedule is hereby DENIED as
             moot;

      (2)    Siblings' motion for costs and attorney fees on appeal pursuant to
             M. R. App. P. 19(3) and (5) is hereby DENIED without prejudice; and

      (3)    this matter is hereby REMANDED to the District Court for further
             proceedings, on non-frivolous and non-vexatious motion of the
             parties, either for further proceedings and entry of its final judgment
             below or, alternatively, entry of judgment clarifying that it intended,
                                             4
              and thus entered, its Order in re Siblings' Costs and Attorney Fees as
              its final judgment below.

       The Clerk of this Court is hereby directed to serve immediate notice of this Order
in the ordinary course to all parties of record, as well as the Hon. Michael Moses, presiding,
in the underlying matter of Estate of Cooper, Cause No. DP 18-0128, Montana Thirteenth
Judicial District Court, Yellowstone County.
       DATED this 5th day of April, 2022.




                                                                   Justices




                                              5